outweighed by the danger of unfair prejudice.       See Holmes v. State, 129
                Nev., Adv. Op. 59, 306 P.3d 415, 420 (2013). Although Budd states that
                counsel should have retained an expert to determine whether he wrote the
                song, he did not demonstrate that the song was written by someone else or
                that counsel could have successfully challenged its admissibility on
                another basis. See NRS 52.035. Therefore, Budd fails to demonstrate that
                the district court erred.
                             Second, Budd contends that the district court erred by denying
                his claim that counsel was ineffective for failing to investigate and present
                evidence supporting second-degree murder. We disagree because Budd
                presented no evidence at the evidentiary hearing that a better
                investigation would have revealed. See Molina v. State, 120 Nev. 185, 192,
                87 P.3d 533, 538 (2004). While Budd suggests that trial counsel could
                have learned from a witness that he ingested drugs before the killings,
                postconviction counsel admitted at the evidentiary hearing that he spoke
                with the witness and she denied ever stating that Budd ingested drugs.
                Therefore, Budd fails to demonstrate that the district court erred.
                             Third, Budd contends that the district court erred by denying
                his claim that counsel was ineffective for "failing to subject the State's case
                to the adversarial process." We disagree because Budd fails to
                demonstrate that counsel performed deficiently or that the result of trial
                would have been different, and we reject his contention that we should
                presume deficiency and prejudice under the circumstances. Budd does
                not specify the evidence a better investigation would have revealed, the
                witnesses the defense should have called, or what the witnesses would
                have said that would have changed the result at trial. In addition, counsel
                testified at the evidentiary hearing that he avoided making unnecessary

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                objections in order to preserve credibility in front of the jury. The district
                court found counsel to be credible and the record supports the district
                court's determination. Therefore, we conclude that no relief is warranted
                on this claim.
                            Fourth, Budd contends that the district court erred by denying
                his claim that counsel was ineffective for conceding his guilt without his
                consent. We disagree. Counsel did not concede Budd's guilt; rather, he
                conceded that some evidence pointed towards Budd's culpability but
                argued that the evidence was insufficient to prove guilt beyond a
                reasonable doubt. Counsel testified that he made this argument because
                there was overwhelming evidence against Budd and he needed to preserve
                credibility in front of the jury. Given the record, Budd fails to demonstrate
                that counsel's decision was unreasonable       See Armenta-Carpio v. State,
                129 Nev., Adv. Op. 54, 306 P.3d 395, 399 (2013). Therefore, Budd fails to
                demonstrate that the district court erred. 1
                               Having considered Budd's contentions and concluded they
                lack merit, we
                            ORDER the judgment of the district court AFFIRMED.


                                                                    , C.J.
                                         Hardesty


                                            J.
                Gibbons


                      1 Budd also contends that cumulative error warrants relief. Having
                found no error, there are no errors to cumulate



SUPREME COURT
     OF
   NEVADA
                                                       3
(0) 104Th e
                 cc: Hon. David B. Barker, District Judge
                      Matthew D. Carling
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1941A    e